181 F.2d 614
86 U.S.App.D.C. 197
CHARTER OAK FIRE INS. CO.v.GERRITY et al.UNITED STATES FIRE INS. CO. OF NEW YORKv.GERRITY et al.
Nos. 10360, 10361.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 9, 1950.Decided Feb. 20, 1950.Writ of Certiorari Denied May 1, 1950.

See 70 S.Ct. 805.
Messrs.  Ernest A. Swingle and William E. Miller, Washington, D.C., with whom Messrs. Edwin A.  Swingle and Allen C. Swingle, Washington, D.C., were on the brief, for appellants.
Mr. William E. Heahy, Washington, D.C., with whom Mr. Raymond F. Garrity, Washington, D.C., was on the brief, for appellees.
Before CLARK, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
These two cases involve the question of whether or not the explosion which demolished the appellees' home occurred as a result of hazards inherent therein so as to come within the provisions of the 'Inherent explosion clause' attached to each of three fire insurance policies issued by appellants covering the aforesaid home and furnishings.


2
Judge Holtzoff in the United States District Court for the District of Columbia held, in an able opinion,1 that the 'Inherent explosion clause' afforded coverage to appellees for the damages resulting from the explosion.  We hold that he correctly decided the case and hereby adopt his opinion.  The judgment is accordingly


3
Affirmed.



1
 Gerrity, et al. v. Charter Oak Fire Ins. Co., Gerrity, et al. v. United States Fire Ins. Co. of New York.  D.C.D.C. 1949, 82 F.Supp. 631